—In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Parole dated June 7, 2001, denying the petitioner a discharge from parole, the New York State Division of Parole and Brion D. Travis appeal from an order of the Supreme Court, Kings County (Knipel, J.), dated May 24, 2002, which vacated the determination and directed the New York State Division of Parole to reconsider an application for discharge within 30 days.
Ordered that on the Court’s own motion, the appellants’ notice of appeal is treated as an application for leave to appeal, and leave to appeal is granted (see CPLR 5701 [c]); and it is further,
Ordered that the order is reversed, on the law, without costs or disbursements, the petition is denied, the determination is confirmed, and the proceeding is dismissed on the merits.
The discretionary determination of the New York State Division of Parole to deny the petitioner a discharge from parole was made in accordance with the law and, therefore, is not subject to judicial review (see Matter of Gallo v Travis, 245 AD2d 448 [1997]; see also People ex rel. Allah v New York State Bd. of Parole, 158 AD2d 328, 329 [1990]; cf. Matter of Romer v Travis, 299 AD2d 553 [2002], lv denied 99 NY2d 508 [2003]; Matter of Almeyda v New York State Div. of Parole, 290 AD2d 505 [2002]; Matter of Thomas v New York State Div. of Parole, 286 AD2d 393, 394 [2001]; Matter of Silmon v Travis, 266 AD2d 296 [1999]). Feuerstein, J.P., Schmidt, Mastro and Rivera, JJ., concur.